DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment (Specification) filed on 05/18/2021 has been entered. Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10-11, 15-16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13-14, and 18 of U.S. Patent No. 11082465. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 13-14, and 18 of U.S. Patent No. 11082465 alone or in combination teach each and every limitation of claims 1-2, 10-11, and 15-16 of the instant application.
For example, Claim 1 of U.S. Patent No. 11082465 teach claim 1 of the instant application.
Regarding claim 1 of the instant application, claim 1 of U.S. Patent No. 11082465 teaches a conference server, comprising: (Claim 1: A video conference server)
a network interface to a network)
a storage component comprising a non-transitory storage device; (Claim 1: a storage component comprising a non-transitory storage device)
a processor, comprising at least one microprocessor; and (Claim 1: a processor, comprising at least one microprocessor)
wherein the processor, upon accessing machine-executable instructions, cause the processor to perform: (Claim 1: wherein the processor, upon accessing machine-executable instructions, is caused to)
broadcasting conference content, via the network, to each of a plurality of endpoints and wherein the conference content comprises an audio portion received from a contributing endpoint of the plurality of endpoints; (Claim 1: broadcast conference content, via the network, to each of a plurality of endpoints, wherein the broadcasted conference content comprises an audio portion and a video portion received from each of the plurality of endpoints)
determining whether the audio portion is extraneous to the conference content; and (Claim 1: determine whether a corresponding audio portion is extraneous to the broadcasted conference content)
upon determining that the audio portion is extraneous to the conference content, executing a muting action to exclude the audio portion from the conference content. (Claim 1: upon determining that the corresponding audio portion is extraneous to the broadcasted conference content, execute a muting action to exclude the corresponding audio portion from the broadcasted conference content)



Claim 2 of U.S. Patent No. 11082465 teach claim 2 of the instant application. Claim 18 of U.S. Patent No. 11082465 teach claim 11 of the instant application. Claim 14 of U.S. Patent No. 11082465 teach claim 16 of the instant application. Claim 18 of U.S. Patent No. 11082465 teach claim 18 of the instant application. Claim 18 of U.S. Patent No. 11082465 teach claim 19 of the instant application.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11082465 in view of Shaw (US 20050288930 A1).
Regarding claim 3 of the instant application, Claim 1 of U.S. Patent No. 11082465 teaches the conference server of claim 1.
Claim 1 of U.S. Patent No. 11082465 does not explicitly disclose accessing an audio profile of a participant, wherein in the audio profile characterizes speech provided by the participant while contributing speech to the conference content.
However, Shaw teaches accessing an audio profile of a participant, wherein in the audio profile characterizes speech provided by the participant while contributing speech to the conference content. ([0035]: the enrollment process may be used to establish a unique user profile. For example, the user inputs enrollment data which may include reading a predetermined passage into the input of the system to train the system to recognize the user's voice.)


Similar rationales apply to claim 12 of the instant application. Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 11082465 in view of Shaw (US 20050288930 A1).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11082465 in view of Shaw (US 20050288930 A1), and further in view of Lim (US 20010003173 A1).
Regarding claim 4 of the instant application, Claim 1 of U.S. Patent No. 11082465 and Shaw teach the conference server of claim 3.
Shaw teaches accessing the audio profile of the participant.
Claim 1 of U.S. Patent No. 11082465 and Shaw do not explicitly disclose the audio profile comprising at least one of speaking volume, pitch, range, tone, or pace of speaking; and determining whether the audio portion is extraneous to the conference content, further comprising, determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile.
 reference voice models (e.g. audio profile) into a memory.)
determining whether the audio portion is extraneous to the conference content, further comprising, determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile. ([0013]: detecting the range and characteristics of the received voice data; comparing the range and characteristics of the detected voice data with the characteristics of the previously obtained reference voice model (e.g. audio profile).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11082465 and Shaw to include above limitations. One would have been motivated to do so because the foregoing voice recognition system of the prior art discriminates the entered voices by the previously established reference voice model. Therefore, when the reference voice model is erroneously established due to noise, incorrect pronunciation of the user or etc. in establishing the reference model, the voice recognition rate may degrade. Also, repeating the voice training is required for accurate establishment of the reference voice model so that the voices should be repeatedly entered by the user thereby causing the user troublesome. It is therefore an object of the invention, which is proposed to solve the foregoing problems, to provide a method in which voice characteristics are extracted from voice data entered by a user for voice recognition and compared to an established reference voice model, and then, when the voice recognition succeeded, corresponding 

Similar rationales apply to claim 13 and claim 17 of the instant application. Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 11082465 in view of Shaw (US 20050288930 A1), and further in view of Lim (US 20010003173 A1). Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of U.S. Patent No. 11082465 in view of Shaw (US 20050288930 A1), and further in view of Lim (US 20010003173 A1).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11082465 in view of Shaw (US 20050288930 A1), and further in view of Lenke (US 20200110572 A1).
Regarding claim 4 of the instant application, Claim 1 of U.S. Patent No. 11082465 and Shaw teach the conference server of claim 3.
Claim 1 of U.S. Patent No. 11082465 and Shaw do not explicitly disclose wherein the processor determines that the audio portion is extraneous to the conference content upon determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile and that the difference is greater than a previously determined threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11082465 and Shaw to include above limitations. One would have been motivated to do so because during a telephone conference, attendees need to frequently mute and unmute their phones because of background noise. It is desirable for a system involves an automatic detection of whether an attendee is speaking or not. In one example, the system determines that the attendee is speaking and automatically unmutes the attendee's indication device, such that other participants in the conference can hear the attendee. As taught by Lenke, [0002]-[0003] and [0011].

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11082465 in view of Shaw (US 20050288930 A1), and in view of Lim (US 20010003173 A1), and further in view of Weisman (US 20040047461 A1).
Regarding claim 6 of the instant application, Claim 1 of U.S. Patent No. 11082465, Shaw and Lim teach the conference server of claim 4.

Claim 1 of U.S. Patent No. 11082465, Shaw and Lim do not explicitly disclose that follows the participant being addressed by name by another participant associated with a different one of the plurality of endpoints.
However, Weisman teaches that follows the participant being addressed by name by another participant associated with a different one of the plurality of endpoints. ([0049]: to designate a participant as the speaker, and to pass such designation to subsequent participants. [0162]: As the current speaker is voluntarily yielding to another participant he has selected, the outgoing speaker may customarily say, “And with that, I pass to WizKid,” or some similar statement.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11082465, Shaw and Lim to include above limitations. One would have been motivated to do so because in a conference call, there is a need for a way to designate a participant as the speaker, and to pass such designation to subsequent participants. As taught by Weisman, [0049].

Similar rationales apply to claim 14 and claim 20 of the instant application. Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 11082465 in view of Shaw (US 20050288930 A1), and in view of Lim (US .

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11082465 in view of Shaw (US 20050288930 A1), and further in view of Weisman (US 20040047461 A1).
Regarding claim 7 of the instant application, Claim 1 of U.S. Patent No. 11082465 and Shaw teach the conference server of claim 3.
Claim 1 of U.S. Patent No. 11082465 and Shaw do not explicitly disclose wherein the processor determines that the audio profile of the participant upon detecting the conference content comprises a name and, following the name, hearing speech from the participant.
However, Weisman teaches wherein the processor determines that the audio profile of the participant upon detecting the conference content comprises a name and, following the name, hearing speech from the participant. ([0049]: to designate a participant as the speaker, and to pass such designation to subsequent participants. [0162]: As the current speaker is voluntarily yielding to another participant he has selected, the outgoing speaker may customarily say, “And with that, I pass to WizKid,” or some similar statement. [0050]: provide a clear status display at least to the current and subsequent speaker.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11082465 and Shaw to include above limitations. One would have been motivated to do so because in a conference call, .

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11082465 in view of Grashey (EP 1406244 B1).
Regarding claim 3 of the instant application, Claim 1 of U.S. Patent No. 11082465 teaches the conference server of claim 1.
Claim 1 of U.S. Patent No. 11082465 does not explicitly disclose accessing an audio profile of a participant, wherein in the audio profile characterizes speech provided by the participant with regard to a sound attribute comprising a first spoken language; and determining whether the audio portion is extraneous to the conference content, further comprising, determining if the audio portion comprises a second spoken language.
However, Daye teaches accessing an audio profile of a participant, wherein in the audio profile characterizes speech provided by the participant with regard to a sound attribute comprising a first spoken language; and determining whether the audio portion is extraneous to the conference content, further comprising, determining if the audio portion comprises a second spoken language. ([0010]: an automatic adaptability to different noise situations, speakers or language value. [0034]: Where “noise” stands for “non-language” and “speech” for “language”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11082465 to include above limitations. One would have been motivated to do so because different language/noise may present in the background when a conference participant is in an open space. It is desirable to filter out those background noises for better audio quality.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11082465 in view of Shawn T. (Muting Yourself and Participants in Webex).
Regarding claim 3 of the instant application, Claim 1 of U.S. Patent No. 11082465 teaches the conference server of claim 1.
Claim 1 of U.S. Patent No. 11082465 does not explicitly disclose wherein the processor further performs, causing each of the plurality of endpoints to present indicia of the muting action associated with the contributing endpoint.
However, Shawn T. teaches wherein the processor further performs, causing each of the plurality of endpoints to present indicia of the muting action associated with the contributing endpoint. (Page 1 Image 1: Display participants mute/unmute status in the Participants panel of the Webex interface. Page 2 Paragraph 1: Your mute status appears in the meeting controls and the Participants panel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of U.S. Patent No. 11082465 to include above limitations. One would have been motivated to do so because in order to prevent unwanted noise in the meeting, event, or training session, Participants may be muted or unmuted by the Host. It is desirable for the host to know who is on mute/unmute.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenke (US 20200110572 A1).
Regarding claim 1, Lenke teaches a conference server, comprising: 
a network interface to a network; a storage component comprising a non-transitory storage device; a processor, comprising at least one microprocessor; and wherein the processor, upon accessing machine-executable instructions, cause the processor to perform: (Fig. 1-2. [0018]: The step of detecting whether the background noise exists in the communication conference at the predetermined threshold can be performed on a network-based server.)
broadcasting conference content, via the network, to each of a plurality of endpoints and wherein the conference content comprises an audio portion received from a contributing endpoint of the plurality of endpoints; (Fig. 2. Abstract: managing a mute and unmute feature on a device which is used to communicate data in a communication conference.)
determining whether the audio portion is extraneous to the conference content; and  ([0012]: detect non-speech audio such as the movement of papers, the typing on a keyboard, animal noises or children noises, and so forth, and automatically mute the microphone.)
upon determining that the audio portion is extraneous to the conference content, executing a muting action to exclude the audio portion from the conference content. ([0012]: 

Regarding claim 2, Lenke teaches the conference server of claim 1.
Lenke teaches wherein the processor performs executing the muting action, further comprising, signaling the contributing endpoint to cause the contributing endpoint to energize a muting prompt circuit. ([0017]: detecting, while the first device has the mute feature off, whether background noise exists in the communication conference at a predetermined threshold to yield a determination and, when the determination indicates that the background noise exists at the predetermined threshold, automatically setting the mute feature to on.)

Regarding claim 10, Lenke teaches a conference server, comprising: 
a network interface to a network; a storage component comprising a non-transitory storage device; a processor, comprising at least one microprocessor; and wherein the processor, upon accessing machine-executable instructions, cause the processor to perform: (Fig. 1-2. [0018]: The step of detecting whether the background noise exists in the communication conference at the predetermined threshold can be performed on a network-based server.)
broadcasting conference content, via the network, to each of a plurality of endpoints and wherein the conference content comprises an audio portion received from a contributing endpoint of the plurality of endpoints; (Fig. 2. Abstract: managing a mute and unmute feature on a device which is used to communicate data in a communication conference.)
determining whether the audio portion is muted, wherein the processor receives the audio portion from the contributing endpoint and omits the audio portion from the conference content; 
upon determining that the audio portion is muted, determining whether the contributing endpoint is erroneously muted; ([0033]: assume that the user has forgotten that they are on mute or that the mute feature is turned to “on”. The user might start talking thinking that other users in the communication session will be able to hear them.)
when erroneously muted, executing an unmuting action to include the audio portion in the conference content. ([0033]: detecting whether the user is speaking. [0035]: Based on such a determination, and by the system distinguishing between talking to the conference and background noise or side speech, the component can automatically unmute the device, such that the speech provided by the user will be heard by other users in the communication session, or mute the device.)

Regarding claim 11, Lenke teaches the conference server of claim 10.
Lenke teaches wherein the processor performs executing the unmuting action, further comprising, signaling the contributing endpoint to cause the contributing endpoint to energize an unmuting prompt circuit. ([0035]: Based on such a determination, and by the system distinguishing between talking to the conference and background noise or side speech, the component can automatically unmute the device, such that the speech provided by the user will be heard by other users in the communication session, or mute the device.)


Lenke teaches wherein the audio portion comprises encoded sound and wherein the processor determines the contributing endpoint is erroneously muted further comprising, determining the encoded sound comprises speech. ([0033]: detecting whether the user is speaking. Abstract: detecting, when the device is set to mute, whether the user is speaking and whether the speech is meant for the conference.)

Regarding claim 15, Lenke teaches a method for correcting an erroneous audio setting, comprising: 
broadcasting conference content, via the network, to each of a plurality of endpoints and wherein the conference content comprises an audio portion received from a contributing endpoint of the plurality of endpoints; (Fig. 2. Abstract: managing a mute and unmute feature on a device which is used to communicate data in a communication conference.)
determining whether the audio portion is extraneous to the conference content; and  ([0012]: detect non-speech audio such as the movement of papers, the typing on a keyboard, animal noises or children noises, and so forth, and automatically mute the microphone.)
upon determining that the audio portion is extraneous to the conference content, executing a muting action to exclude the audio portion from the conference content. ([0012]: detect non-speech audio such as the movement of papers, the typing on a keyboard, animal noises or children noises, and so forth, and automatically mute the microphone.)

Regarding claim 16, Lenke teaches the method of claim 15.


Regarding claim 18, Lenke teaches the method of claim 15.
Lenke teaches receiving a second audio portion from a second endpoint of the plurality of endpoints that is muted and, when muted, omitted from the conference content; (Fig. 2. Abstract: managing a mute and unmute feature on a device which is used to communicate data in a communication conference.)
determining whether the second endpoint is erroneously muted; and ([0003]: attendees often will place their phones on mute to hide the background noise and forget that they are set on mute. In this scenario, an attendee may start speaking for a period of time, assuming that other participants in the conference can hear them, when in fact they cannot be heard because the phone is set to mute.)
upon determining that the second endpoint is erroneously muted, executing an unmuting action to include the second audio portion in the conference content. ([0033]: assume that the user has forgotten that they are on mute or that the mute feature is turned to “on”. The user might start talking thinking that other users in the communication session will be able to hear them. [0035]: Based on such a determination, and by the system distinguishing between talking to the conference and background noise or side speech, the component can automatically unmute the 

Regarding claim 19, Lenke teaches the method of claim 18.
Lenke teaches wherein the processor performs executing the unmuting action, further comprising, signaling the contributing endpoint to cause the contributing endpoint to energize an unmuting prompt circuit. ([0035]: Based on such a determination, and by the system distinguishing between talking to the conference and background noise or side speech, the component can automatically unmute the device, such that the speech provided by the user will be heard by other users in the communication session, or mute the device.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (US 20200110572 A1) in view of Shaw (US 20050288930 A1).
Regarding claim 3, Lenke teaches the conference server of claim 1.

However, Shaw teaches accessing an audio profile of a participant, wherein in the audio profile characterizes speech provided by the participant while contributing speech to the conference content. ([0035]: the enrollment process may be used to establish a unique user profile. For example, the user inputs enrollment data which may include reading a predetermined passage into the input of the system to train the system to recognize the user's voice.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke to include above limitations. One would have been motivated to do so because in prior art systems, users with unique manners of speech, regional accents, dialects, foreign accents, speech impediments or the like have faced difficulty in voice recognition. It is desirable to “train” a voice recognition system to recognize different speech patterns and sounds. As taught by Shaw, [0007].

Regarding claim 5, Lenke and Shaw teach the conference server of claim 3.
Lenke teaches wherein the processor determines that the audio portion is extraneous to the conference content upon determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile and that the difference is greater than a previously determined threshold. ([0017]: detecting, while the first device has the mute feature off, whether background noise exists in the communication conference at a predetermined 

Claim 4, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (US 20200110572 A1) in view of Shaw (US 20050288930 A1), and further in view of Lim (US 20010003173 A1).
Regarding claim 4, Lenke and Shaw teach the conference server of claim 3.
Shaw teaches accessing the audio profile of the participant. 
Lenke and Shaw do not explicitly disclose the audio profile comprising at least one of speaking volume, pitch, range, tone, or pace of speaking; and determining whether the audio portion is extraneous to the conference content, further comprising, determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile.
However, Lim teaches the audio profile comprising at least one of speaking volume, pitch, range, tone, or pace of speaking; and ([0025]:  the voice recognition processing unit, after repeatedly inputted with a specific voice range, obtains reference voice models of the voice data via the range and feature of the voice data and stores each of the reference voice models (e.g. audio profile) into a memory.)
determining whether the audio portion is extraneous to the conference content, further comprising, determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile. ([0013]: detecting the range and characteristics of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke and Shaw to include above limitations. One would have been motivated to do so because the foregoing voice recognition system of the prior art discriminates the entered voices by the previously established reference voice model. Therefore, when the reference voice model is erroneously established due to noise, incorrect pronunciation of the user or etc. in establishing the reference model, the voice recognition rate may degrade. Also, repeating the voice training is required for accurate establishment of the reference voice model so that the voices should be repeatedly entered by the user thereby causing the user troublesome. It is therefore an object of the invention, which is proposed to solve the foregoing problems, to provide a method in which voice characteristics are extracted from voice data entered by a user for voice recognition and compared to an established reference voice model, and then, when the voice recognition succeeded, corresponding commands are performed and the voice data are reflected to the previously established reference voice model so that effect of repeating training on the user voices can be expected thereby increasing the voice recognition rate. As taught by Lim, [0011]-[0012].

Regarding claim 13, Lenke teaches the conference server of claim 12.
Lenke teaches upon determining the encoded sound comprises speech; determining whether the audio portion is extraneous to the conference content; and  Page 34 of 37Avaya Ref. No. 420068-NP-USAttorney File No. 4366-1166 when the audio portion is determined not to be extraneous, performing the unmuting action. ([0033]: detecting whether the user is speaking. Abstract: detecting, when the device is set to mute, whether the user is 
Lenke does not explicitly disclose accessing an audio profile of a participant, wherein in the audio profile characterizes speech provided by the participant while contributing speech to the conference content.
However, Shaw teaches accessing an audio profile of a participant, wherein in the audio profile characterizes speech provided by the participant while contributing speech to the conference content. ([0035]: the enrollment process may be used to establish a unique user profile. For example, the user inputs enrollment data which may include reading a predetermined passage into the input of the system to train the system to recognize the user's voice.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke to include above limitations. One would have been motivated to do so because in prior art systems, users with unique manners of speech, regional accents, dialects, foreign accents, speech impediments or the like have faced difficulty in voice recognition. It is desirable to “train” a voice recognition system to recognize different speech patterns and sounds. As taught by Shaw, [0007].
Lenke and Shaw do not explicitly disclose the audio profile comprising at least one of speaking volume, pitch, range, tone, or pace of speaking; and determining whether the audio portion is extraneous to the conference content, further comprising, determining that at least one 
However, Lim teaches the audio profile comprising at least one of speaking volume, pitch, range, tone, or pace of speaking; and ([0025]:  the voice recognition processing unit, after repeatedly inputted with a specific voice range, obtains reference voice models of the voice data via the range and feature of the voice data and stores each of the reference voice models (e.g. audio profile) into a memory.)
determining whether the audio portion is extraneous to the conference content, further comprising, determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile. ([0013]: detecting the range and characteristics of the received voice data; comparing the range and characteristics of the detected voice data with the characteristics of the previously obtained reference voice model (e.g. audio profile).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke and Shaw to include above limitations. One would have been motivated to do so because the foregoing voice recognition system of the prior art discriminates the entered voices by the previously established reference voice model. Therefore, when the reference voice model is erroneously established due to noise, incorrect pronunciation of the user or etc. in establishing the reference model, the voice recognition rate may degrade. Also, repeating the voice training is required for accurate establishment of the reference voice model so that the voices should be repeatedly entered by the user thereby causing the user troublesome. It is therefore an object of the invention, which is proposed to solve the foregoing problems, to provide a method in which voice characteristics are extracted from voice 

Regarding claim 17, Lenke teaches the method of claim 15.
Lenke teaches determining whether the audio portion is extraneous to the conference content; and  ([0033]: detecting whether the user is speaking. Abstract: detecting, when the device is set to mute, whether the user is speaking and whether the speech is meant for the conference. [0035] : Based on such a determination, and by the system distinguishing between talking to the conference and background noise or side speech, the component can automatically unmute the device, such that the speech provided by the user will be heard by other users in the communication session, or mute the device.)
determining that the audio portion is extraneous to the conference content upon determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile and that the difference is greater than a previously determined threshold. ([0017]: detecting, while the first device has the mute feature off, whether background noise exists in the communication conference at a predetermined threshold to yield a determination and, when the determination indicates that the background noise exists at the predetermined threshold, automatically setting the mute feature to on.)

However, Shaw teaches accessing an audio profile of a participant, wherein in the audio profile characterizes speech provided by the participant while contributing speech to the conference content. ([0035]: the enrollment process may be used to establish a unique user profile. For example, the user inputs enrollment data which may include reading a predetermined passage into the input of the system to train the system to recognize the user's voice.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke to include above limitations. One would have been motivated to do so because in prior art systems, users with unique manners of speech, regional accents, dialects, foreign accents, speech impediments or the like have faced difficulty in voice recognition. It is desirable to “train” a voice recognition system to recognize different speech patterns and sounds. As taught by Shaw, [0007].
Lenke and Shaw do not explicitly disclose the audio profile comprising at least one of speaking volume, pitch, range, tone, or pace of speaking; and determining whether the audio portion is extraneous to the conference content, further comprising, determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile.
However, Lim teaches the audio profile comprising at least one of speaking volume, pitch, range, tone, or pace of speaking; and ([0025]:  the voice recognition processing unit, after repeatedly inputted with a specific voice range, obtains reference voice models of the voice data  reference voice models (e.g. audio profile) into a memory.)
determining whether the audio portion is extraneous to the conference content, further comprising, determining that at least one of the speaking volume, pitch, range, tone, or pace of speaking of the audio portion differs from the at least one of speaking volume, pitch, range, tone, or pace of speaking of the audio profile. ([0013]: detecting the range and characteristics of the received voice data; comparing the range and characteristics of the detected voice data with the characteristics of the previously obtained reference voice model (e.g. audio profile).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke and Shaw to include above limitations. One would have been motivated to do so because the foregoing voice recognition system of the prior art discriminates the entered voices by the previously established reference voice model. Therefore, when the reference voice model is erroneously established due to noise, incorrect pronunciation of the user or etc. in establishing the reference model, the voice recognition rate may degrade. Also, repeating the voice training is required for accurate establishment of the reference voice model so that the voices should be repeatedly entered by the user thereby causing the user troublesome. It is therefore an object of the invention, which is proposed to solve the foregoing problems, to provide a method in which voice characteristics are extracted from voice data entered by a user for voice recognition and compared to an established reference voice model, and then, when the voice recognition succeeded, corresponding commands are performed and the voice data are reflected to the previously established reference voice model so that effect of repeating training on the user voices can be expected thereby increasing the voice recognition rate. As taught by Lim, [0011]-[0012].

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (US 20200110572 A1) in view of Shaw (US 20050288930 A1), and in view of Lim (US 20010003173 A1), and further in view of Weisman (US 20040047461 A1).
Regarding claim 6, Lenke, Shaw and Lim teach the conference server of claim 4.
Lim teaches wherein the audio profile comprises at least one of the speaking volume, pitch, range, tone, or pace of speaking as sampled from the conference content. ([0013]: detecting the range and characteristics of the received voice data; comparing the range and characteristics of the detected voice data with the characteristics of the previously obtained reference voice model (e.g. audio profile).)
Lenke, Shaw and Lim do not explicitly disclose that follows the participant being addressed by name by another participant associated with a different one of the plurality of endpoints.
However, Weisman teaches that follows the participant being addressed by name by another participant associated with a different one of the plurality of endpoints. ([0049]: to designate a participant as the speaker, and to pass such designation to subsequent participants. [0162]: As the current speaker is voluntarily yielding to another participant he has selected, the outgoing speaker may customarily say, “And with that, I pass to WizKid,” or some similar statement.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke, Shaw and Lim to include above limitations. One would have been motivated to do so because in a conference call, there is a need for a way to 

Regarding claim 14, Lenke, Shaw and Lim teach the conference server of claim 12.
Lenke teaches upon determining the encoded sound comprises speech. ([0033]: detecting whether the user is speaking. Abstract: detecting, when the device is set to mute, whether the user is speaking and whether the speech is meant for the conference.)
Lenke, Shaw and Lim do not explicitly disclose that follows the participant being addressed by name by another participant associated with a different one of the plurality of endpoints.
However, Weisman teaches that follows the participant being addressed by name by another participant associated with a different one of the plurality of endpoints. ([0049]: to designate a participant as the speaker, and to pass such designation to subsequent participants. [0162]: As the current speaker is voluntarily yielding to another participant he has selected, the outgoing speaker may customarily say, “And with that, I pass to WizKid,” or some similar statement.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke, Shaw and Lim to include above limitations. One would have been motivated to do so because in a conference call, there is a need for a way to designate a participant as the speaker, and to pass such designation to subsequent participants. As taught by Weisman, [0049].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lenke (US 20200110572 A1) in view of Shaw (US 20050288930 A1), and further in view of Weisman (US 20040047461 A1).
Regarding claim 7, Lenke and Shaw teach the conference server of claim 3.
Lenke and Shaw do not explicitly disclose wherein the processor determines that the audio profile of the participant upon detecting the conference content comprises a name and, following the name, hearing speech from the participant.
However, Weisman teaches wherein the processor determines that the audio profile of the participant upon detecting the conference content comprises a name and, following the name, hearing speech from the participant. ([0049]: to designate a participant as the speaker, and to pass such designation to subsequent participants. [0162]: As the current speaker is voluntarily yielding to another participant he has selected, the outgoing speaker may customarily say, “And with that, I pass to WizKid,” or some similar statement. [0050]: provide a clear status display at least to the current and subsequent speaker.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke and Shaw to include above limitations. One would have been motivated to do so because in a conference call, there is a need for a way to designate a participant as the speaker, and to pass such designation to subsequent participants. As taught by Weisman, [0049].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lenke (US 20200110572 A1) in view of Grashey (EP 1406244 B1).
Regarding claim 8, Lenke teaches the conference server of claim 1.

However, Daye teaches accessing an audio profile of a participant, wherein in the audio profile characterizes speech provided by the participant with regard to a sound attribute comprising a first spoken language; and determining whether the audio portion is extraneous to the conference content, further comprising, determining if the audio portion comprises a second spoken language. ([0010]: an automatic adaptability to different noise situations, speakers or language value. [0034]: Where “noise” stands for “non-language” and “speech” for “language”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke to include above limitations. One would have been motivated to do so because different language/noise may present in the background when a conference participant is in an open space. It is desirable to filter out those background noises for better audio quality.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lenke (US 20200110572 A1) in view of Shawn T. (Muting Yourself and Participants in Webex).
Regarding claim 9, Lenke teaches the conference server of claim 1.
Lenke does not explicitly disclose wherein the processor further performs, causing each of the plurality of endpoints to present indicia of the muting action associated with the contributing endpoint.
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke to include above limitations. One would have been motivated to do so because in order to prevent unwanted noise in the meeting, event, or training session, Participants may be muted or unmuted by the Host. It is desirable for the host to know who is on mute/unmute.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lenke (US 20200110572 A1) in view of Weisman (US 20040047461 A1).
Regarding claim 20, Lenke teaches the method of claim 18.
Lenke teaches upon determining the encoded sound comprises speech. ([0033]: detecting whether the user is speaking. Abstract: detecting, when the device is set to mute, whether the user is speaking and whether the speech is meant for the conference.)
Lenke does not explicitly disclose that follows the participant being addressed by name by another participant associated with a different one of the plurality of endpoints.
However, Weisman teaches that follows the participant being addressed by name by another participant associated with a different one of the plurality of endpoints. ([0049]: to designate a participant as the speaker, and to pass such designation to subsequent participants. [0162]: As the current speaker is voluntarily yielding to another participant he has selected, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke, Shaw and Lim to include above limitations. One would have been motivated to do so because in a conference call, there is a need for a way to designate a participant as the speaker, and to pass such designation to subsequent participants. As taught by Weisman, [0049]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alley (US 20040179694 A1) teaches automatically mute the audio output upon detecting a loud ambient noise, but allows the user to predetermine and set various parameters, including the level of muting, the type and/or loudness of the sound detected that will activate a warning, and even the type of warning (visual, tactile).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455